DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the claimed invention contains the following underlined features which, when combined with other features of the claim, prior art of record failed to anticipate or render obvious at the time of instant invention was filed:
A user equipment (UE) for channel state information (CSI) reporting in a wireless communication system, the UE comprising: 
a transceiver configured to receive configuration information for a CSI report, 
wherein the configuration information configures a precoding matrix indicator (PMI) codebook and partitions the PMI codebook into first and second PMI subsets respectively indicating first and second subsets of a set of components S and 
wherein the set of components S is indicated to represent N3 precoding matrices, 
where N3 ≥ 1; and 
a processor operably connected to the transceiver, the processor configured to: 
determine, based on the configuration information, the CSI report comprising a first CSI part and a second CSI part, the second CSI part including the second PMI subset and partitioned into N groups, where N ≥ 1; and 
select M groups from the N groups of the second CSI part based on a resource allocation for transmission of uplink control information (UCI), 
where M ϵ {1, ..., N}, 


Regarding claims 9 and 17, the claims contain similar features as recited in claim 1, thus are allowed for the same reason as stated above.
Regarding claims 2-8, 10-16 and 18-20, these claims depend from one of claims 1, 9 and 17 and thus are allowed for the same reason stated above for claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry H. Kim whose telephone number is 571-272-5009 and email address is harry.kim2@uspto.gov. The examiner can normally be reached on 9:00a~6:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached at 571-270-5630.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/HARRY H KIM/           Primary Examiner, Art Unit 2411